    Case 1:16-cv-09517-LAK-KHP Document 270-1 Filed 11/15/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
_______________________________________________________
DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
                                         Plaintiffs,
               v.
                                                                        Civil Action No.
LESTER EBER, ALEXBAY, LLC f/k/a LESTER EBER, LLC,                       16-CV-9517(LAK/KHP)
ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                         Defendants,                    CERTIFICATE OF
     and                                                                SERVICE

EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS.
ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
OF MAINE, INC., and CANANDAIGUA NATIONAL BANK &
TRUST COMPANY,
                                 Nominal Defendants.



         I hereby certify that on the 15th day of November, 2019, the foregoing letter
dated November 15, 2019 from Paul F. Keneally, Esq. was filed electronically with the
Clerk of the U.S. District Court for the Southern District of New York using its CM/ECF
system. Notice of this filing is being sent to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.
Dated:         November 15, 2019
               Rochester, New York              UNDERBERG & KESSLER LLP


                                         By:    _s/ Paul F. Keneally
                                                Paul F. Keneally, Esq.
                                                Attorneys for Eber Defendants
                                                300 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                Telephone: 585-258-2800
                                                Facsimile: 585-258-2821
                                                pkeneally@underbergkessler.com
